FILED
                           NOT FOR PUBLICATION
                                                                               SEP 23 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALICE HICKS,                                     No.    20-35918

              Plaintiff-Appellant,               D.C. No. 3:20-cv-05100-RJB

 v.
                                                 MEMORANDUM*
THOMAS CIFFORD SKAAR; TRACEY
LEE SKAAR; PRINCETON PROPERTY
MANAGEMENT; EVERGREEN
VANCOUVER APARTMENTS, LLC,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                          Submitted September 22, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Alice Hicks appeals pro se from the district court’s judgment in favor of

defendants Thomas Clifford Skaar, Tracey Lee Skaar, Princeton Property

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Management, and Evergreen Vancouver Apartments, LLC (collectively, the

Defendants) in her action alleging that the Defendants violated the Fair Housing

Act1 (FHA) by declining to renew her apartment lease. Reviewing the district

court’s summary judgment de novo,2 we affirm.

      Hicks alleged that she is African American, and that the Defendants

discriminated against her on account of her race by declining to renew her lease.

See 42 U.S.C. § 3604(a)–(b); see also Ave. 6E Invs., LLC v. City of Yuma, 818 F.3d

493, 502 (9th Cir. 2016). Even assuming, without deciding, that Hicks established

a prima facie case of discrimination,3 summary judgment was nevertheless

appropriate because she failed to raise a genuine issue of material fact that the

Defendants’ proffered reason for the nonrenewal—her repeated, unsubstantiated,

and racially-tinged complaints about her neighbors—was pretextual. See Harris,

183 F.3d at 1051. We are not persuaded by Hicks’ arguments to the contrary.

First, that the Defendants initially did not provide Hicks with a reason for

nonrenewal does not create a triable issue regarding pretext: a landlord needs no

cause for declining to renew a lease. See Wash. Rev. Code §§ 59.12.030(1),


      1
          42 U.S.C. §§ 3601–19.
      2
          Harris v. Itzhaki, 183 F.3d 1043, 1050–51 (9th Cir. 1999).
      3
          See Gamble v. City of Escondido, 104 F.3d 300, 305 (9th Cir. 1997).
                                           2
59.18.200(1)(a). Second, that Hicks did not receive lease violation notices during

her tenancy, while other tenants did, does not create a triable issue regarding

pretext. Hicks’ situation was materially different from those tenants: the

Defendants considered them to have violated the terms of their existing leases and

sent them notices thereof, but the Defendants have never asserted that Hicks

violated the terms of her lease. See Harris, 183 F.3d at 1053–54; cf. Earl v.

Nielsen Media Rsch., Inc., 658 F.3d 1108, 1113–14 (9th Cir. 2011).4 Because

Hicks “present[ed] no colorable evidence that would suggest that the [Defendants’]

proffered reason for” not renewing her lease “was a mere pretext for discriminating

against” African Americans, summary judgment was appropriate. Gamble, 104

F.3d at 306.5

      In light of our conclusion, we need not and do not consider the alternative

ground relied upon by the district court for its judgment. See Lee v. City of Los

Angeles, 250 F.3d 668, 688 (9th Cir. 2001); cf. Frost v. Symington, 197 F.3d 348,

358 (9th Cir. 1999).

      AFFIRMED.

      4
        And whether Hicks’ conduct could have amounted to a lease violation is
beside the point.
      5
       We also reject Hicks’ argument that the district court erred in denying her
adequate time to serve interrogatories. Her contention that the district court
allowed her only two weeks to do so is not supported by the record.
                                          3